Title: Memorandum from Thomas Jefferson, 11 March 1805
From: Jefferson, Thomas
To: Madison, James


Mar. 11. 05.
James Wilkinson of Maryland Governor of the territory of Louisiana from & after the 3d. of July next for the term of 3. years then next ensuing, unless sooner &c
Joseph Browne of N. York, Secretary of do. from & after &c
*Return Jonathan Meigs of Louisiana to be judges of the * John B. C. Lucas of Pensylvania court of the territory Rufus Easton of New York  of Louisiana from & after &c.
George Duffield of Tennissee to be a judge of the Superior court of the territory of Orleans. (he lives at Greeneville Greene county. Tennissee)
James Brown late of Kentucky, now of Orleans Attorney of the US. for the district of Orleans
Henry Hill junr. of N. York Consul for the island of Cuba.
   Edward Carrington of R. Island Consul at Canton.
   James M. Henry of Virginia Agent at Jamaica.
Th: Jefferson

   Mar. 11. 05.
John Thompson of Kentucky Register of the land office in the Western part of the territory of Orleans
John W. Gurley of Orleans Register &c—in the Eastern part of the territory of Orleans.
James Tremble of Tennissee Recorder of the territory of Louisiana.
   Th: Jefferson
   *I am not sure these christian names are right

